DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 4/26/2021.  Claims 1-20 are currently pending.

Information Disclosure Statement
1.	The Information Disclosure Statements (IDS) submitted on 7/26/2021 and 8/5/2021 has been considered by the examiner.
	
Drawings
2.	The drawings that were filed on 4/26/2021 have been considered by the examiner.
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number 128 is not in the specification (Figure 3). It appears that LIDAR 128 is mislabeled in the specification.
4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“Inertial momentum unit” is not mentioned in the specification (Claims 4 and 14, Line 3).
6.	The disclosure is objected to because of the following informalities:
LIDAR system and Camera system have the same reference numbers of 124. It appears LIDAR system is mislabeled and should be labeled with reference number 128 (Paragraph [0029]).
It appears reference number 182 for the embedded sensor data is not in the drawings (Paragraph [0031]).
It appears that Figure 4 is mislabeled and should be labeled as Figure 5 (Paragraph [0070]).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Regarding Claim 4, the claim is indefinite because it cannot be clearly understood what is meant by “inertial momentum unit.”  More specifically, the inertial momentum unit is not mentioned in the specification and not further defined in the claims.  The claim is interpreting an inertial momentum unit as a processor.  Claim 14 has the same limitations as Claim 4 except for its dependency and is rejected for the same reasoning.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-2, 4, 9, 11-12, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahabadi (US 20170267281 A1) in view of Jensen (US 20190283766 A1).
12.	Regarding Claim 1, Mahabadi teaches a computer implemented method for assisting a human driver to control operation of a vehicle, comprising (Mahabadi: [0006] "In one embodiment, a method includes: receiving, by a processor, data associated with a center of gravity of the vehicle; determining, by a processor, a wheel moment adjustment command for each wheel of the vehicle based on the received data; determining, by a processor, at least one control output based on driver commands and the wheel moment adjustment command for each wheel; and selectively controlling, by a processor, at least one component [assisting a human driver] associated with at least one of an active safety system and a chassis system of the vehicle based on the at least one control output [control operation of vehicle]."): 
5Receiving, through one or more human-vehicle control interfaces, real time driver controls input data indicating a throttle input signal and a steering angle input signal (Mahabadi: [0002], [0018], and [0021] "Active safety systems or chassis control systems are designed to improve a motor vehicle's handling, for example at the limits where the driver might lose control of the motor vehicle. The systems compare the driver's intentions [receive drive control input data], for example, by direction in steering [steering angle input], throttle [throttle input signal], and/or braking inputs, to the motor vehicle's response, via lateral acceleration, rotation (yaw) and individual wheel speeds."  Also, "In various embodiments, the control module 14 includes at least one processor 18, memory 20, and one or more input and/or output (I/O) devices 22. The I/O devices 22 [human vehicle interface] communicate with one or more sensors and/or actuators associated with the components 16a-16n of the vehicle 12."  Also, "The corner-based control system 10 generally determines one or more states of motion of the vehicle 12 given the driver's intent (as indicated by one or more sensors associated with the braking system and/or steering system, also referred to as the driver's demand)."); 
10Computing, based on the throttle input signal, steering angle input signal… a driver's expected vehicle performance (Mahabadi: [0002] and [0021] "Active safety systems or chassis control systems are designed to improve a motor vehicle's handling, for example at the limits where the driver might lose control of the motor vehicle. The systems compare the driver's intentions [receive drive control input data], for example, by direction in steering [steering angle input], throttle [throttle input signal], and/or braking inputs, to the motor vehicle's response, via lateral acceleration, rotation (yaw) and individual wheel speeds."  Also, "The corner-based control system 10 generally determines one or more states of motion of the vehicle 12 given the driver's intent [compute driver expected vehicle performance] (as indicated by one or more sensors associated with the braking system and/or steering system, also referred to as the driver's demand)."); 
Computing, based on the driver's expected vehicle performance and a 15difference between the driver's expected vehicle performance and the actual vehicle performance, control signals for a… drivetrain system of the vehicle (Mahabadi: [0023] and [0029] "Based on the received data 36, the wheel slip command adjustment module 30 determines wheel moment adjustment commands 38 for each wheel. For example, a proportional integral (PI) controller that compensates for error [based on difference between drivers expected vehicle performance and actual vehicle performance] between desired and actual velocity can be used. Initially, a desired slip ratio (λ.sub.d) is selected based on tire characteristics."  Also, "The controller determination module 52 then defines a controller design output 60 [compute control signals for vehicle] given the math model 58 which minimizes the error between desired dynamics and actual dynamics."); 
And applying the control signals to the… drivetrain system to control real- time operation of the vehicle (Mahabadi: [0006] and [0021] "In one embodiment, a method includes: receiving, by a processor, data associated with a center of gravity of the vehicle; determining, by a processor, a wheel moment adjustment command for each wheel of the vehicle based on the received data; determining, by a processor, at least one control output based on driver commands and the wheel moment adjustment command for each wheel; and selectively controlling [applying control signals to drivetrain system of vehicle], by a processor, at least one component associated with at least one of an active safety system and a chassis system of the vehicle based on the at least one control output."  Also, "The corner-based control system 10 determines one or more control commands based on tire force estimations, actuator availability, and a corner-based methods and systems of the present disclosure. The corner-based methods and systems take into account sensed information from the corners of the vehicle when determining the control commands.").  
	Mahabadi fails to explicitly teach receiving, through one or more vehicle embedded sensor systems, real-time positional state data about the vehicle; 10computing, based on the throttle input signal, steering angle input signal, and real-time positional state data a driver's expected vehicle performance; computing, based on the real-time positional state data, an actual vehicle performance; and computing… control signals for an electric drivetrain system of the vehicle. 
	However, in the same field of endeavor, Jensen teaches receiving, through one or more vehicle embedded sensor systems, real-time positional state data about the vehicle (Jensen: [0043] "As another example, the one or more sensors 201 [receive through sensors] can include a positioning system. The positioning system can determine a current position of the vehicle 200... For example, the positioning system can determine a position [receive position state data about vehicle] by using one or more inertial sensors, by using a satellite positioning system such as the Global Positioning System (GPS)... and/or by other suitable techniques. The position of the vehicle 200 can be used by various systems of the vehicle autonomy system 202."); 
10Computing, based on the throttle input signal, steering angle input signal, and real-time positional state data a driver's expected vehicle performance (Jensen: [0020] and [0025] "The throttle control system receives motion plan data, for example, from a motion planning system of the vehicle autonomy system, and converts the motion plan data [based on positional state data, driver’s expected vehicle performance] to a throttle command that is provided to an engine or engine controller of the vehicle. The throttle correction system, as described herein, modifies the throttle command to generate a drivetrain-compensated throttle command, referred to herein as a biased throttle command."  Also, "The throttle correction system determines a drivetrain bias and applies the drivetrain bias to generate a biased throttle command. In some examples, the throttle correction system receives a throttle command [based on throttle input signal] generated by the throttle control system [drivers expected vehicle performance] and applies the drivetrain bias to the throttle command to generate the biased throttle command."); 
Computing, based on the real-time positional state data, an actual vehicle performance (Jensen: [0045] and [0047] "The pose system 230 generates vehicle poses by comparing sensor data (e.g., remote-sensor data) to map data 226 [compute actual vehicle performance] describing the surrounding environment of the vehicle 200."  Also, "The map data 226 can provide information regarding the identity and location of different roadways [compute actual vehicle performance based on position data], segments of roadways, buildings, or other items or objects (e.g., lampposts, crosswalks, curbing, etc.)... and/or any other map data that provides information that assists the vehicle autonomy system 202 in comprehending and perceiving its surrounding environment and its relationship thereto."); 
And computing… control signals for an electric drivetrain system of the vehicle (Jensen: [0093] "In various examples, however, a biased throttle command can be generated for and applied to different types of propulsion systems, such as, for example, hybrid propulsion systems, electric propulsion systems [electric drivetrain system], etc.").
Mahabadi and Jensen are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahabadi to incorporate the teachings of Jensen to compute the actual vehicle performance using positional data to control an electric drivetrain system because it provides the benefit of compensating for error to control the vehicle based on the driver’s intention and to improve driver comfort.
13.	Regarding Claim 2, Mahabadi and Jensen remains as applied above in Claim 1, and further, Mahabadi teaches20 the control signals include… steering angle control signals (Mahabadi: [0017], [0021], and [0025] "As shown, the vehicle 12 includes a control module 14. The control module 14 controls one or more components 16a-16n of the vehicle 12. The components 16a-16n may be associated with a chassis system or active safety system of the vehicle 12. For example, the control module 14 controls vehicle components 16a-16n of a braking system (not shown), a steering system (not shown), and/or other chassis system (not shown) of the vehicle 12... The components 16a-16n are associated with each of the four corners to control the operation of the vehicle 12 at the respective corner."  Also, "The corner-based control system 10 generally determines one or more states of motion of the vehicle 12 given the driver's intent (as indicated by one or more sensors associated with the braking system and/or steering system, also referred to as the driver's demand). The corner-based control system 10 determines one or more control commands based on tire force estimations, actuator availability, and a corner-based methods and systems of the present disclosure."  Also, "The command blending module 32 blends the determined and the driver commands (e.g., yaw moment, longitudinal, and lateral commands, etc.) and any corrections including the wheel slip correction as well as steering corrections [steering angle control signals].").
	Mahabadi fails to explicitly teach the control signals include wheel torque control signals.
	However, in the same field of endeavor, Jensen teaches the control signals include wheel torque control signals (Jensen: [0016] and [0031] "The throttle command controls the engine speed (e.g., revolutions per minute (RPM)) and, therefore, the torque provided by the engine to the drive wheels of the vehicle [control wheel torque]. For example, a throttle command may call for an increase in engine speed to provide additional torque to the wheels or a decrease in engine speed to provide less torque to the wheels, or no change in engine speed to maintain the current torque to the wheels."  Also, "The throttle correction system 114 applies a drivetrain bias [applying control signals] to the throttle command to generate a biased throttle command. The biased throttle command is provided to the drivetrain 116.")
Mahabadi and Jensen are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahabadi to incorporate the teachings of Jensen to compute the actual vehicle performance using positional data to control an electric drivetrain system because it provides the benefit of compensating for error to control the vehicle based on the driver’s intention and to improve driver comfort. Also, adding additional types of vehicle controls can provide the benefit of compensating for error to control the vehicle based on the driver’s intentions.
14.	Regarding Claim 4, Mahabadi and Jensen remains as applied above in Claim 2, and further, Jensen teaches the actual vehicle performance computed based on the real-time positional state data is based at least on data acquired by an inertial momentum unit of the 30embedded sensor systems and comprises: values indicating a current vehicle pitch, 2555001-3002yaw and roll; values indicating a current vehicle velocity in three orthogonal axis; and values indicating a current vehicle acceleration in three orthogonal axis; and the driver's expected vehicle performance comprises: values indicating an expected vehicle pitch, yaw and roll; values indicating an expected vehicle velocity 5in three orthogonal axis; and values indicating an expected vehicle acceleration in three orthogonal axis (Jensen: [0045], [0065], and [0078] "A vehicle pose describes the position and attitude of the vehicle 200... In some examples, attitude is described by a yaw about the vertical axis, a pitch about a first horizontal axis, and a roll [values indicating pitch, roll, and yaw] about a second horizontal axis. In some examples, the pose system 230 generates vehicle poses periodically (e.g., every second, every half second, etc.). The pose system 230 appends time stamps to vehicle poses, where the time stamp for a pose indicates the point in time that is described by the pose. The pose system 230 generates vehicle poses by comparing sensor data (e.g., remote-sensor data) [indicating expected values] to map data 226 [indicating current values] describing the surrounding environment of the vehicle 200."  Also, "The vehicle autonomy system may determine the drivetrain bias, for example, by examining the drivetrain effect data to identify drivetrain effects at the current and/or future speed and acceleration of the vehicle. The drivetrain bias may represent an inverse of the drivetrain effects at the current [current vehicle velocity/ accelerations] and/or future [expected vehicle velocity/accelerations] speed and acceleration of the vehicle. For example, if drivetrain effects reduce the effective acceleration of the vehicle, the drivetrain bias may increase the called-for acceleration to compensate."  Also, "A selection operation 604 generates a target speed and target acceleration for the vehicle. This may include evaluating the acceleration path and/or speed path for a value for the current time (e.g., the time at which the calculation is being performed).").  
15.	Regarding Claim 9, Mahabadi and Jensen remains as applied above in Claim 1, and further, Mahabadi teaches prior to applying the control signals to the electric drivetrain system, predicting if execution of the control signals will result in an unsafe vehicle state, and aborting applying the control signals when an unsafe vehicle sate is predicted (Mahabadi: [0021] "The corner based control system 10, when the driver demand or any other control command in the vehicle 12 is not feasible [predict execution of control signals will result in unsafe vehicle state], determines a possible command that matches best to the original demand/commands [abort applying control signal] and considering the vehicle/road limitation and constraints including, but not limited to, the slippery road condition and actuators limits." Note a skilled practitioner would recognize the original control commands are aborted and a new command is selected.).  
16.	Regarding Claim 11, Mahabadi teaches a vehicle control system for assisting a human driver to control operation of 10a vehicle, the vehicle control system comprising one or more processors and one or more memories storing software instructions that, when executed by the one or more processors, configure the vehicle control system to perform a method comprising (Mahabadi: [0006] "In one embodiment, a method includes: receiving, by a processor, data associated with a center of gravity of the vehicle; determining, by a processor, a wheel moment adjustment command for each wheel of the vehicle based on the received data; determining, by a processor, at least one control output based on driver commands and the wheel moment adjustment command for each wheel; and selectively controlling, by a processor, at least one component [assisting a human driver] associated with at least one of an active safety system and a chassis system of the vehicle based on the at least one control output [control operation of vehicle]."):
Receiving, through one or more human-vehicle control interfaces, real time 15driver controls input data indicating a throttle input signal and a steering angle input signal (Mahabadi: [0002], [0018], and [0021] "Active safety systems or chassis control systems are designed to improve a motor vehicle's handling, for example at the limits where the driver might lose control of the motor vehicle. The systems compare the driver's intentions [receive drive control input data], for example, by direction in steering [steering angle input], throttle [throttle input signal], and/or braking inputs, to the motor vehicle's response, via lateral acceleration, rotation (yaw) and individual wheel speeds."  Also, "In various embodiments, the control module 14 includes at least one processor 18, memory 20, and one or more input and/or output (I/O) devices 22. The I/O devices 22 [human vehicle interface] communicate with one or more sensors and/or actuators associated with the components 16a-16n of the vehicle 12."  Also, "The corner-based control system 10 generally determines one or more states of motion of the vehicle 12 given the driver's intent (as indicated by one or more sensors associated with the braking system and/or steering system, also referred to as the driver's demand).");  
Computing, based on the throttle input signal, steering angle input signal… a driver's expected vehicle performance (Mahabadi: [0002] and [0021] "Active safety systems or chassis control systems are designed to improve a motor vehicle's handling, for example at the limits where the driver might lose control of the motor vehicle. The systems compare the driver's intentions [receive drive control input data], for example, by direction in steering [steering angle input], throttle [throttle input signal], and/or braking inputs, to the motor vehicle's response, via lateral acceleration, rotation (yaw) and individual wheel speeds."  Also, "The corner-based control system 10 generally determines one or more states of motion of the vehicle 12 given the driver's intent [compute driver expected vehicle performance] (as indicated by one or more sensors associated with the braking system and/or steering system, also referred to as the driver's demand).");
Computing, based on the driver's expected vehicle performance and a difference between the driver's expected vehicle performance and the actual vehicle 25performance, control signals for a… drivetrain system of the vehicle (Mahabadi: [0023] and [0029] "Based on the received data 36, the wheel slip command adjustment module 30 determines wheel moment adjustment commands 38 for each wheel. For example, a proportional integral (PI) controller that compensates for error [based on difference between drivers expected vehicle performance and actual vehicle performance] between desired and actual velocity can be used. Initially, a desired slip ratio (λ.sub.d) is selected based on tire characteristics."  Also, "The controller determination module 52 then defines a controller design output 60 [compute control signals for vehicle] given the math model 58 which minimizes the error between desired dynamics and actual dynamics.");
And applying the control signals to the electric drivetrain system to control real- time operation of the vehicle (Mahabadi: [0006] and [0021] "In one embodiment, a method includes: receiving, by a processor, data associated with a center of gravity of the vehicle; determining, by a processor, a wheel moment adjustment command for each wheel of the vehicle based on the received data; determining, by a processor, at least one control output based on driver commands and the wheel moment adjustment command for each wheel; and selectively controlling [applying control signals to drivetrain system of vehicle], by a processor, at least one component associated with at least one of an active safety system and a chassis system of the vehicle based on the at least one control output."  Also, "The corner-based control system 10 determines one or more control commands based on tire force estimations, actuator availability, and a corner-based methods and systems of the present disclosure. The corner-based methods and systems take into account sensed information from the corners of the vehicle when determining the control commands.").  
	Mahabadi fails to explicitly teach receiving, through one or more vehicle embedded sensor systems, real-time positional state data about the vehicle; computing, based on the throttle input signal, steering angle input signal, 20and real-time positional state data a driver's expected vehicle performance computing, based on the real-time positional state data, an actual vehicle performance; and computing… control signals for an electric drivetrain system of the vehicle.
	However, in the same field of endeavor, Jensen teaches receiving, through one or more vehicle embedded sensor systems, real-time positional state data about the vehicle (Jensen: [0043] "As another example, the one or more sensors 201 [receive through sensors] can include a positioning system. The positioning system can determine a current position of the vehicle 200... For example, the positioning system can determine a position [receive position state data about vehicle] by using one or more inertial sensors, by using a satellite positioning system such as the Global Positioning System (GPS)... and/or by other suitable techniques. The position of the vehicle 200 can be used by various systems of the vehicle autonomy system 202.");
Computing, based on the throttle input signal, steering angle input signal, 20and real-time positional state data a driver's expected vehicle performance (Jensen: [0020] and [0025] "The throttle control system receives motion plan data, for example, from a motion planning system of the vehicle autonomy system, and converts the motion plan data [based on positional state data, driver’s expected vehicle performance] to a throttle command that is provided to an engine or engine controller of the vehicle. The throttle correction system, as described herein, modifies the throttle command to generate a drivetrain-compensated throttle command, referred to herein as a biased throttle command."  Also, "The throttle correction system determines a drivetrain bias and applies the drivetrain bias to generate a biased throttle command. In some examples, the throttle correction system receives a throttle command [based on throttle input signal] generated by the throttle control system [drivers expected vehicle performance] and applies the drivetrain bias to the throttle command to generate the biased throttle command.");
Computing, based on the real-time positional state data, an actual vehicle performance (Jensen: [0045] and [0047] "The pose system 230 generates vehicle poses by comparing sensor data (e.g., remote-sensor data) to map data 226 [compute actual vehicle performance] describing the surrounding environment of the vehicle 200."  Also, "The map data 226 can provide information regarding the identity and location of different roadways [compute actual vehicle performance based on position data], segments of roadways, buildings, or other items or objects (e.g., lampposts, crosswalks, curbing, etc.)... and/or any other map data that provides information that assists the vehicle autonomy system 202 in comprehending and perceiving its surrounding environment and its relationship thereto.");  
And computing… control signals for an electric drivetrain system of the vehicle (Jensen: [0093] "In various examples, however, a biased throttle command can be generated for and applied to different types of propulsion systems, such as, for example, hybrid propulsion systems, electric propulsion systems [electric drivetrain system], etc.").
Mahabadi and Jensen are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahabadi to incorporate the teachings of Jensen to compute the actual vehicle performance using positional data to control an electric drivetrain system because it provides the benefit of compensating for error to control the vehicle based on the driver’s intention and to improve driver comfort. 
17.	Regarding Claim 12, Mahabadi and Jensen remains as applied above in Claim 11, and further, Mahabadi teaches the control signals include… steering angle control signals (Mahabadi: [0017], [0021], and [0025] "As shown, the vehicle 12 includes a control module 14. The control module 14 controls one or more components 16a-16n of the vehicle 12. The components 16a-16n may be associated with a chassis system or active safety system of the vehicle 12. For example, the control module 14 controls vehicle components 16a-16n of a braking system (not shown), a steering system (not shown), and/or other chassis system (not shown) of the vehicle 12... The components 16a-16n are associated with each of the four corners to control the operation of the vehicle 12 at the respective corner."  Also, "The corner-based control system 10 generally determines one or more states of motion of the vehicle 12 given the driver's intent (as indicated by one or more sensors associated with the braking system and/or steering system, also referred to as the driver's demand). The corner-based control system 10 determines one or more control commands based on tire force estimations, actuator availability, and a corner-based methods and systems of the present disclosure."  Also, "The command blending module 32 blends the determined and the driver commands (e.g., yaw moment, longitudinal, and lateral commands, etc.) and any corrections including the wheel slip correction as well as steering corrections [steering angle control signals].").
	Mahabadi fails to explicitly teach the control signals include wheel torque control signals.
	However, in the same field of endeavor, Jensen teaches the control signals include wheel torque control signals (Jensen: [0016] and [0031] "The throttle command controls the engine speed (e.g., revolutions per minute (RPM)) and, therefore, the torque provided by the engine to the drive wheels of the vehicle [control wheel torque]. For example, a throttle command may call for an increase in engine speed to provide additional torque to the wheels or a decrease in engine speed to provide less torque to the wheels, or no change in engine speed to maintain the current torque to the wheels."  Also, "The throttle correction system 114 applies a drivetrain bias [applying control signals] to the throttle command to generate a biased throttle command. The biased throttle command is provided to the drivetrain 116.")
Mahabadi and Jensen are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahabadi to incorporate the teachings of Jensen to compute the actual vehicle performance using positional data to control an electric drivetrain system because it provides the benefit of compensating for error to control the vehicle based on the driver’s intention and to improve driver comfort. Also, adding additional types of vehicle controls can provide the benefit of compensating for error to control the vehicle based on the driver’s intentions.
18.	Regarding Claim 14, Mahabadi and Jensen remains as applied above in Claim 12, and further, Jensen teaches the actual vehicle performance computed based on the real-time positional state data is based on data acquired by an inertial momentum unit of the embedded sensor systems and comprises: values indicating a current vehicle pitch, 10yaw and roll; values indicating a current vehicle velocity in three orthogonal axis; and values indicating a current vehicle acceleration in three orthogonal axis; and the driver's expected vehicle performance comprises: values indicating an expected vehicle pitch, yaw and roll; values indicating an expected vehicle velocity in three orthogonal axis; and values indicating an expected vehicle acceleration in 15three orthogonal axis (Jensen: [0045], [0065], and [0078] "A vehicle pose describes the position and attitude of the vehicle 200... In some examples, attitude is described by a yaw about the vertical axis, a pitch about a first horizontal axis, and a roll [values indicating pitch, roll, and yaw] about a second horizontal axis. In some examples, the pose system 230 generates vehicle poses periodically (e.g., every second, every half second, etc.). The pose system 230 appends time stamps to vehicle poses, where the time stamp for a pose indicates the point in time that is described by the pose. The pose system 230 generates vehicle poses by comparing sensor data (e.g., remote-sensor data) [indicating expected values] to map data 226 [indicating current values] describing the surrounding environment of the vehicle 200."  Also, "The vehicle autonomy system may determine the drivetrain bias, for example, by examining the drivetrain effect data to identify drivetrain effects at the current and/or future speed and acceleration of the vehicle. The drivetrain bias may represent an inverse of the drivetrain effects at the current [current vehicle velocity/ accelerations] and/or future [expected vehicle velocity/accelerations] speed and acceleration of the vehicle. For example, if drivetrain effects reduce the effective acceleration of the vehicle, the drivetrain bias may increase the called-for acceleration to compensate."  Also, "A selection operation 604 generates a target speed and target acceleration for the vehicle. This may include evaluating the acceleration path and/or speed path for a value for the current time (e.g., the time at which the calculation is being performed).").  
19.	Regarding Claim 18, Mahabadi and Jensen remains as applied above in Claim 11, and further, Mahabadi teaches the method performed by the 10vehicle control system comprises, prior to applying the control signals to the electric drivetrain system, predicting if execution of the control signals will result in an unsafe vehicle state, and aborting applying the control signals when an unsafe vehicle sate is predicted (Mahabadi: [0021] "The corner based control system 10, when the driver demand or any other control command in the vehicle 12 is not feasible [predict execution of control signals will result in unsafe vehicle state], determines a possible command that matches best to the original demand/commands [abort applying control signal] and considering the vehicle/road limitation and constraints including, but not limited to, the slippery road condition and actuators limits." Note a skilled practitioner would recognize the original control commands are aborted and a new command is selected.).  
20.	Regarding Claim 20, Mahabadi teaches a vehicle comprising (Mahabadi: [0001] "The technical field generally relates to control systems of a vehicle and more particularly to methods and systems for adjustment of control to obtain a feasible command for vehicle control."): 
A human-vehicle control interface that includes a throttle control input and a 25steering control input for receiving real time driver controls input data indicating a throttle input signal and a steering angle input signal, respectively (Mahabadi: [0002], [0018], and [0021] "Active safety systems or chassis control systems are designed to improve a motor vehicle's handling, for example at the limits where the driver might lose control of the motor vehicle. The systems compare the driver's intentions [receive drive control input data], for example, by direction in steering [steering angle input], throttle [throttle input signal], and/or braking inputs, to the motor vehicle's response, via lateral acceleration, rotation (yaw) and individual wheel speeds."  Also, "In various embodiments, the control module 14 includes at least one processor 18, memory 20, and one or more input and/or output (I/O) devices 22. The I/O devices 22 [human vehicle interface] communicate with one or more sensors and/or actuators associated with the components 16a-16n of the vehicle 12."  Also, "The corner-based control system 10 generally determines one or more states of motion of the vehicle 12 given the driver's intent (as indicated by one or more sensors associated with the braking system and/or steering system, also referred to as the driver's demand).");
And a vehicle control system for assisting a human driver to control operation of 30the vehicle, the vehicle control system comprising one or more processors and one or more memories storing software instructions that, when executed by the one or 2955001-3002 more processors, configure the vehicle control system to perform a method comprising (Mahabadi: [0006] "In one embodiment, a method includes: receiving, by a processor, data associated with a center of gravity of the vehicle; determining, by a processor, a wheel moment adjustment command for each wheel of the vehicle based on the received data; determining, by a processor, at least one control output based on driver commands and the wheel moment adjustment command for each wheel; and selectively controlling, by a processor, at least one component [assisting a human driver] associated with at least one of an active safety system and a chassis system of the vehicle based on the at least one control output [control operation of vehicle]."):
Receiving real-time throttle input signals and steering angle input signals from the human-vehicle control interfaces (Mahabadi: [0002], [0018], and [0021] "Active safety systems or chassis control systems are designed to improve a motor vehicle's handling, for example at the limits where the driver might lose control of the motor vehicle. The systems compare the driver's intentions [receive drive control input data], for example, by direction in steering [steering angle input], throttle [throttle input signal], and/or braking inputs, to the motor vehicle's response, via lateral acceleration, rotation (yaw) and individual wheel speeds."  Also, "In various embodiments, the control module 14 includes at least one processor 18, memory 20, and one or more input and/or output (I/O) devices 22. The I/O devices 22 [human vehicle interface] communicate with one or more sensors and/or actuators associated with the components 16a-16n of the vehicle 12."  Also, "The corner-based control system 10 generally determines one or more states of motion of the vehicle 12 given the driver's intent (as indicated by one or more sensors associated with the braking system and/or steering system, also referred to as the driver's demand).");
 5Computing, based on the throttle input signal, steering angle input signal… a driver's expected vehicle 10performance (Mahabadi: [0002] and [0021] "Active safety systems or chassis control systems are designed to improve a motor vehicle's handling, for example at the limits where the driver might lose control of the motor vehicle. The systems compare the driver's intentions [receive drive control input data], for example, by direction in steering [steering angle input], throttle [throttle input signal], and/or braking inputs, to the motor vehicle's response, via lateral acceleration, rotation (yaw) and individual wheel speeds."  Also, "The corner-based control system 10 generally determines one or more states of motion of the vehicle 12 given the driver's intent [compute driver expected vehicle performance] (as indicated by one or more sensors associated with the braking system and/or steering system, also referred to as the driver's demand).");
Computing, based on the real-time positional state data, an actual vehicle performance; 
computing, based on the driver's expected vehicle performance and a difference between the driver's expected vehicle performance and the actual 15vehicle performance, control signals for a… drivetrain system of the vehicle (Mahabadi: [0023] and [0029] "Based on the received data 36, the wheel slip command adjustment module 30 determines wheel moment adjustment commands 38 for each wheel. For example, a proportional integral (PI) controller that compensates for error [based on difference between drivers expected vehicle performance and actual vehicle performance] between desired and actual velocity can be used. Initially, a desired slip ratio (λ.sub.d) is selected based on tire characteristics."  Also, "The controller determination module 52 then defines a controller design output 60 [compute control signals for vehicle] given the math model 58 which minimizes the error between desired dynamics and actual dynamics.");
And applying the control signals to the electric drivetrain system to control real-time operation of the vehicle (Mahabadi: [0006] and [0021] "In one embodiment, a method includes: receiving, by a processor, data associated with a center of gravity of the vehicle; determining, by a processor, a wheel moment adjustment command for each wheel of the vehicle based on the received data; determining, by a processor, at least one control output based on driver commands and the wheel moment adjustment command for each wheel; and selectively controlling [applying control signals to drivetrain system of vehicle], by a processor, at least one component associated with at least one of an active safety system and a chassis system of the vehicle based on the at least one control output."  Also, "The corner-based control system 10 determines one or more control commands based on tire force estimations, actuator availability, and a corner-based methods and systems of the present disclosure. The corner-based methods and systems take into account sensed information from the corners of the vehicle when determining the control commands.").  
	Mahabadi fails to explicitly teach an electric drivetrain system for propelling and steering the vehicle along a surface; a plurality of vehicle embedded sensor systems for sensing real-time positional state data about the vehicle; receiving real-time positional state data about the vehicle from the vehicle embedded sensor systems, real-time positional state data about the vehicle; 5computing, based on the throttle input signal, steering angle input signal, and real-time positional state data a driver's expected vehicle 10performance; computing, based on the real-time positional state data, an actual vehicle performance; and computing… control signals for an electric drivetrain system of the vehicle.
	However, in the same field of endeavor, Jensen teaches an electric drivetrain system for propelling and steering the vehicle along a surface (Jensen: [0029] and [0093] "The vehicle autonomy system 110, for example, is configured to operate some or all of the controls of the vehicle 102 (e.g., acceleration, braking, steering)."  Also, "In various examples, however, a biased throttle command can be generated for and applied to different types of propulsion systems, such as, for example, hybrid propulsion systems, electric propulsion systems [electric drivetrain system], etc."); 
A plurality of vehicle embedded sensor systems for sensing real-time positional state data about the vehicle; receiving real-time positional state data about the vehicle from the vehicle embedded sensor systems, real-time positional state data about the vehicle (Jensen: [0043] "As another example, the one or more sensors 201 [receive through sensors] can include a positioning system. The positioning system can determine a current position of the vehicle 200... For example, the positioning system can determine a position [receive position state data about vehicle] by using one or more inertial sensors, by using a satellite positioning system such as the Global Positioning System (GPS)... and/or by other suitable techniques. The position of the vehicle 200 can be used by various systems of the vehicle autonomy system 202.");
5Computing, based on the throttle input signal, steering angle input signal, and real-time positional state data a driver's expected vehicle 10performance (Jensen: [0020] and [0025] "The throttle control system receives motion plan data, for example, from a motion planning system of the vehicle autonomy system, and converts the motion plan data [based on positional state data, driver’s expected vehicle performance] to a throttle command that is provided to an engine or engine controller of the vehicle. The throttle correction system, as described herein, modifies the throttle command to generate a drivetrain-compensated throttle command, referred to herein as a biased throttle command."  Also, "The throttle correction system determines a drivetrain bias and applies the drivetrain bias to generate a biased throttle command. In some examples, the throttle correction system receives a throttle command [based on throttle input signal] generated by the throttle control system [drivers expected vehicle performance] and applies the drivetrain bias to the throttle command to generate the biased throttle command.");
Computing, based on the real-time positional state data, an actual vehicle performance (Jensen: [0045] and [0047] "The pose system 230 generates vehicle poses by comparing sensor data (e.g., remote-sensor data) to map data 226 [compute actual vehicle performance] describing the surrounding environment of the vehicle 200."  Also, "The map data 226 can provide information regarding the identity and location of different roadways [compute actual vehicle performance based on position data], segments of roadways, buildings, or other items or objects (e.g., lampposts, crosswalks, curbing, etc.)... and/or any other map data that provides information that assists the vehicle autonomy system 202 in comprehending and perceiving its surrounding environment and its relationship thereto.");
And computing… control signals for an electric drivetrain system of the vehicle (Jensen: [0093] "In various examples, however, a biased throttle command can be generated for and applied to different types of propulsion systems, such as, for example, hybrid propulsion systems, electric propulsion systems [electric drivetrain system], etc.").
Mahabadi and Jensen are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahabadi to incorporate the teachings of Jensen to compute the actual vehicle performance using positional data to control an electric drivetrain system because it provides the benefit of compensating for error to control the vehicle based on the driver’s intention and to improve driver comfort. 
21.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mahabadi (US 20170267281 A1), in view of Jensen (US 20190283766 A1), and in further view of Markkula (US 20160001784 A1).
22.	Regarding Claim 3, Mahabadi and Jensen remains as applied above in Claim 2.
	Mahabadi and Jensen fail to teach the vehicle includes a suspension control system and the control signals include suspension system control signals for 25controlling operation of the suspension control system in real time.  
	However, in the same field of endeavor, Markkula teaches the vehicle includes a suspension control system and the control signals include suspension system control signals for 25controlling operation of the suspension control system in real time (Markkula: [0008] and [0009] "The method further comprises the steps of calculating a first desired yaw rate of the vehicle based on said determined current yaw rate of the vehicle and said determined rate of the vehicle's steering wheel rotation, the desired yaw rate being further calculated based on the assumption that the driver applies a rate of steering wheel rotation as function of the driver's perceived error in yaw rate, and finally the step of providing said first desired yaw rate as an input to said vehicle movement control system for controlling the vehicle."  Also, "Further, in the context of this application, a “vehicle movement control system” means any control system for controlling the vehicle's movements e.g. an Electronic Stability Control (ESC) System, a steer-by-wire control system, an active steering arrangement or a suspension control system etc. [control signals can include suspension control].").  
Mahabadi, Jensen, and Markkula are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahabadi and Jensen to incorporate the teachings of Markkula to include suspension control signals because it provides the benefit of additional controls to improve the comfort of the driver when operating the vehicle.
23.	Regarding Claim 13, Mahabadi and Jensen remains as applied above in Claim 12.
	Mahabadi and Jensen fail to teach the vehicle includes a suspension control system and the control signals include suspension system control signals for controlling operation of the suspension control system in real time.  
However, in the same field of endeavor, Markkula teaches the vehicle includes a suspension control system and the control signals include suspension system control signals for controlling operation of the suspension control system in real time (Markkula: [0008] and [0009] "The method further comprises the steps of calculating a first desired yaw rate of the vehicle based on said determined current yaw rate of the vehicle and said determined rate of the vehicle's steering wheel rotation, the desired yaw rate being further calculated based on the assumption that the driver applies a rate of steering wheel rotation as function of the driver's perceived error in yaw rate, and finally the step of providing said first desired yaw rate as an input to said vehicle movement control system for controlling the vehicle."  Also, "Further, in the context of this application, a “vehicle movement control system” means any control system for controlling the vehicle's movements e.g. an Electronic Stability Control (ESC) System, a steer-by-wire control system, an active steering arrangement or a suspension control system etc. [control signals can include suspension control].").  
Mahabadi, Jensen, and Markkula are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahabadi and Jensen to incorporate the teachings of Markkula to include suspension control signals because it provides the benefit of additional controls to improve the comfort of the driver when operating the vehicle.
24.	Claims 5-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mahabadi (US 20170267281 A1), in view of Jensen (US 20190283766 A1), and in further view of Nickolaou (US 20110060478 A1).
25.	Regarding Claim 5, Mahabadi and Jensen remains as applied above in Claim 2, and further, Mahabadi teaches 15receiving, through one or more drive system sensors, real-time drive system operating state data about an electric drive system of the vehicle; and computing road state data about the surface based on one or more of the real-time positional state data, the real-time drive system operating state data, and detected EM wave energy, 20wherein the control signals are computed also based on the road state data (Mahabadi: [0021] "The corner based control system 10 determines one or more control commands based on tire force estimations, actuator availability, and a corner based methods and systems of the present disclosure. The corner-based methods and systems take into account sensed information [receive drive system operating state data] from the corners of the vehicle when determining the control commands. The corner-based control system 10, when the driver demand or any other control command in the vehicle 12 is not feasible, determines a possible command that matches best to the original demand/commands and considering the vehicle/road limitation and constraints [controls are computed based on road state data] including, but not limited to, the slippery road condition and actuators limits.").  
	Mahabadi fails to explicitly teach the one or more vehicle embedded sensor systems includes one or more electromagnetic (EM) wave sensors for detecting EM 10wave energy from an environment external to the vehicle, the method further comprising: and detecting, through the one or more electromagnetic (EM) wave sensors, EM wave energy from a surface that the electric drivetrain system of the vehicle interacts with.
However, in the same field of endeavor, Nickolaou teaches the one or more vehicle embedded sensor systems includes one or more electromagnetic (EM) wave sensors for detecting EM 10wave energy from an environment external to the vehicle, the method further comprising: and detecting, through the one or more electromagnetic (EM) wave sensors, EM wave energy from a surface that the electric drivetrain system of the vehicle interacts with; and computing road state data about the surface based on one or more of the real-time positional state data, the real-time drive system operating state data, and detected EM wave energy, 20wherein the control signals are computed also based on the road state data (Nickolaou: [0025] and [0029] "Referring now to FIG. 2, in one embodiment LIDAR(s) 40 (FIG. 1) include one or more scanning LIDAR(s) [EM sensor] that generate data (hereinafter, "LIDAR data") 50 describing the topography and reflective properties (or reflectance intensity) of the surface of the target area."  Also, "Further, processor 20 identifies the road type, road markings, road conditions, and other road surface features based, at least in part, on the reflectance intensity information [detects road state data based on wave energy from a surface vehicle interacts with] within LIDAR data 50."); 
Mahabadi, Jensen, and Nickolaou are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahabadi and Jensen to incorporate the teachings of Nickolaou to include an electromagnetic wave sensor for detecting the external environment to determine the road state data because it provides the benefit of controlling the vehicle based on the road conditions to improve the comfort of the driver.
26.	Regarding Claim 6, Mahabadi, Jensen, and Nickolaou remains as applied above in Claim 5, and further, Nickolaou teaches the surface interface data includes road state data that includes a prediction of upcoming changes in a surface terrain for each of a plurality of contact locations between the electric drive system and the surface (Nickolaou: [0022] "Terrain sensors 32 generate data describing the terrain and other objects within at least a portion of the area surrounding vehicle 10 (hereinafter, the "target area"). In the embodiments described herein, the target area includes a portion of the area in front of vehicle 10 [predict upcoming changes in surface terrain]. However, it will be appreciated that the target area may comprise all or other portions of the area surrounding vehicle 10 [for each contact location]. In one embodiment, terrain sensors 32 include a plurality of dissimilar terrain sensing devices, such as one or more Light Detection and Ranging devices 40 (hereinafter, "LIDAR(s)"), camera(s) 42, and radar(s) 44.").  
27.	Regarding Claim 7, Mahabadi, Jensen, and Nickolaou remains as applied above in Claim 5, and further, Nickolaou teaches the surface interface data includes an estimation of a grip available between a plurality of wheels of the vehicle and the surface (Nickolaou: [0029] "Further, processor 20 identifies the road type, road markings, road conditions, and other road surface features based, at least in part, on the reflectance intensity information within LIDAR data 50. In one embodiment, processor 20 identifies a road surface type (e.g., concrete, asphalt, pavement, gravel, grass, etc.) for the detected road 70 based on the reflectance intensity within the smooth/flat segments of scan-lines 60-66. Further, processor 20 may detect oil, standing-water, ice, snow, and other materials on the detected road 70 based on variations within the reflectance intensity." Note that a skilled practitioner would recognize that the road surface type and materials on the road would affect the grip between the wheels and road surface.).  
28.	Regarding Claim 8, Mahabadi, Jensen, and Nickolaou remains as applied above in Claim 5, and further, Nickolaou teaches30 the surface interface data includes an estimation of one or more properties of water, ice or snow located on the surface (Nickolaou: [0029] "Further, processor 20 identifies the road type, road markings, road conditions, and other road surface features based, at least in part, on the reflectance intensity information within LIDAR data 50. In one embodiment, processor 20 identifies a road surface type (e.g., concrete, asphalt, pavement, gravel, grass, etc.) for the detected road 70 based on the reflectance intensity within the smooth/flat segments of scan-lines 60-66. Further, processor 20 may detect oil, standing-water, ice, snow, and other materials [estimation of properties of water, ice, or snow on road surface] on the detected road 70 based on variations within the reflectance intensity.").  
29.	Regarding Claim 15, Mahabadi and Jensen remains as applied above in Claim 12, and further, Mahabadi teaches receiving, through one or more drive system sensors, real-time drive system 25operating state data about an electric drive system of the vehicle; and computing road state data about the surface based on one or more of the real-time positional state data, the real-time drive system operating state data, and detected EM wave energy, wherein the control signals are computed also based on the road state data (Mahabadi: [0021] "The corner based control system 10 determines one or more control commands based on tire force estimations, actuator availability, and a corner based methods and systems of the present disclosure. The corner-based methods and systems take into account sensed information [receive drive system operating state data] from the corners of the vehicle when determining the control commands. The corner-based control system 10, when the driver demand or any other control command in the vehicle 12 is not feasible, determines a possible command that matches best to the original demand/commands and considering the vehicle/road limitation and constraints [controls are computed based on road state data] including, but not limited to, the slippery road condition and actuators limits.").    
Mahabadi fails to explicitly teach the one or more vehicle embedded sensor systems includes one or more electromagnetic (EM) wave sensors for detecting EM wave energy from an environment external to the vehicle, 20the method performed by the vehicle control system further comprising: detecting, through the one or more electromagnetic (EM) wave sensors, EM wave energy from a surface that the electric drivetrain system of the vehicle interacts with.
However, in the same field of endeavor, Nickolaou teaches the one or more vehicle embedded sensor systems includes one or more electromagnetic (EM) wave sensors for detecting EM wave energy from an environment external to the vehicle, 20the method performed by the vehicle control system further comprising: detecting, through the one or more electromagnetic (EM) wave sensors, EM wave energy from a surface that the electric drivetrain system of the vehicle interacts with; and computing road state data about the surface based on one or more of the real-time positional state data, the real-time drive system operating state data, and detected EM wave energy, wherein the control signals are computed also based on the road state data (Nickolaou: [0025] and [0029] "Referring now to FIG. 2, in one embodiment LIDAR(s) 40 (FIG. 1) include one or more scanning LIDAR(s) [EM sensor] that generate data (hereinafter, "LIDAR data") 50 describing the topography and reflective properties (or reflectance intensity) of the surface of the target area."  Also, "Further, processor 20 identifies the road type, road markings, road conditions, and other road surface features based, at least in part, on the reflectance intensity information [detects road state data based on wave energy from a surface vehicle interacts with] within LIDAR data 50."); 
Mahabadi, Jensen, and Nickolaou are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahabadi and Jensen to incorporate the teachings of Nickolaou to include an electromagnetic wave sensor for detecting the external environment to determine the road state data because it provides the benefit of controlling the vehicle based on the road conditions to improve the comfort of the driver.
30.	Regarding Claim 16, Mahabadi and Jensen remains as applied above in Claim 15, and further, Mahabadi teaches the surface interface data includes road state data that includes a prediction of upcoming changes in a surface 2855001-3002 terrain for each of a plurality of contact locations between the electric drive system and the surface (Nickolaou: [0022] "Terrain sensors 32 generate data describing the terrain and other objects within at least a portion of the area surrounding vehicle 10 (hereinafter, the "target area"). In the embodiments described herein, the target area includes a portion of the area in front of vehicle 10 [predict upcoming changes in surface terrain]. However, it will be appreciated that the target area may comprise all or other portions of the area surrounding vehicle 10 [for each contact location]. In one embodiment, terrain sensors 32 include a plurality of dissimilar terrain sensing devices, such as one or more Light Detection and Ranging devices 40 (hereinafter, "LIDAR(s)"), camera(s) 42, and radar(s) 44.").  
31.	Regarding Claim 17, Mahabadi, Jensen, and Nickolaou remains as applied above in Claim 15, and further, Nickolaou30 teaches the surface interface data 5includes an estimation of a grip available between a plurality of wheels of the vehicle and the surface, and the surface interface data includes an estimation of one or more properties of water, snow or ice located on the surface (Nickolaou: [0029] "Further, processor 20 identifies the road type, road markings, road conditions, and other road surface features based, at least in part, on the reflectance intensity information within LIDAR data 50. In one embodiment, processor 20 identifies a road surface type (e.g., concrete, asphalt, pavement, gravel, grass, etc.) for the detected road 70 based on the reflectance intensity within the smooth/flat segments of scan-lines 60-66. Further, processor 20 may detect oil, standing-water, ice, snow, and other materials [estimation of properties of water, ice, or snow on road surface] on the detected road 70 based on variations within the reflectance intensity.").  
32.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahabadi (US 20170267281 A1), in view of Jensen (US 20190283766 A1), and in further view of Sato (US 20210245766 A1).
33.	Regarding Claim 10, Mahabadi and Jensen remains as applied above in Claim 1, and further Mahabadi teaches using a… model to compute the control signals (Mahabadi: [0029] "The controller determination module 52 then defines a controller design output 60 given the math model 58 which minimizes the error between desired dynamics and actual dynamics.").  
	Mahabadi fails to explicitly teach using a machine learning (ML) model to compute the control signals.  
	However, in the same field of endeavor, Sato teaches using a machine learning (ML) model to compute the control signals (Sato: [0009] "A vehicle system can change the implemented controls of the vehicle, responsive to inputs from the driver, to match with patterns of controls resulting from a predetermined model (such as a predetermined safe-driver model)… For example, the transformation can be trained to match or simulate a capability level, a driving habit, and/or a driving style. And, the transformation can improve over time with training via machine learning.").  
Mahabadi, Jensen, and Sato are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahabadi and Jensen to incorporate the teachings of Sato to use a machine learning model to compute control signals because it provides the benefit of improved vehicle control to increase the comfort of the driver when controlling the vehicle, and to also adapt to the changing driving conditions.
34.	Regarding Claim 19, Mahabadi and Jensen remains as applied above in Claim 1, and further Mahabadi teaches 15a predictive conditioner that includes a… model that is trained to compute the control signals by mapping input signals that include the driver's expected vehicle performance and the difference between the driver's expected vehicle performance and the actual vehicle performance to the control signals (Mahabadi: [0029] "The controller determination module 52 then defines a controller design output 60 given the math model 58 which minimizes the error between desired dynamics and actual dynamics.").  
Mahabadi fails to explicitly teach a predictive conditioner that includes a machine learning (ML) model.
However, in the same field of endeavor, Sato teaches a predictive conditioner that includes a machine learning (ML) model (Sato: [0009] "A vehicle system can change the implemented controls of the vehicle, responsive to inputs from the driver, to match with patterns of controls resulting from a predetermined model (such as a predetermined safe-driver model)… For example, the transformation can be trained to match or simulate a capability level, a driving habit, and/or a driving style. And, the transformation can improve over time with training via machine learning.").  
Mahabadi, Jensen, and Sato are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahabadi and Jensen to incorporate the teachings of Sato to use a machine learning model to compute control signals because it provides the benefit of improved vehicle control to increase the comfort of the driver when controlling the vehicle, and to also adapt to the changing driving conditions.

Prior Art
35.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Filev (US 20140236385 A1)
Kondou (US 20090265072 A1)
Soliman (US 20200031371 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663